Case 1:18-cr-00602-WHP Document 48-8 Filed 07/18/19 Page 1 of 62

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

IN THE MATTER OF THE USE OF A CELL-
SITE SIMULATOR TO LOCATE THE qe of) 97
CELLULAR DEVICES ASSIGNED CALL

NUMBERS (5) AND ES) Filed Under Seal

 

 

 

AFFIDAVIT IN SUPPORT OF .
AN APPLICATION FOR A SEARCH WARRANT

| being first duly sworn, hereby depose and state as follows:

INTRODUCTION AND AGENT BACKGROUND

1. I make this affidavit in support of an application for a search warrant under
Federal Rule of Criminal Procedure 41 to authorize law enforcement to employ an electronic
investigative technique, which is described in Attachment B, to determine the location of the
cellular devices assigned call nurobers a | (the “Target Cellular
Devices”), which are described in Attachment A.

2. I am a Special Agent with the Federal Bureau of Investigation (“FBI”). I
have been a Special Agent with the FBI since 2009. In the course of my experience and training
in these positions, I have participated in criminal investigations into federal offenses involving a
wide array of financial crimes, including offenses involving public corruption. I also have
training and experience executing warrants for cellphone location data.

3. The facts in this affidavit come from my personal observations, my training and
experience, and information obtained from other agents and witnesses. This affidavit is intended
to show merely that there is sufficient probable cause. for the requested warrant and does not set

forth all of my knowledge about this matter.

Tar

 
Case 1:18-cr-O0602-WHP Document 48-8 Filed 07/18/19 Page 2 of 62

4, One purpose of applying for this warrant is to determine with precision the Target
Cellular Devices’ location. However, there is reason to believe the Target Cellular Devices are
currently located somewhere within this district because the Target Cellular Devices’ owner is
known to spend most of his time in this district. Pursuant to Rule 41(b)(2), law enforcement may
locate the Target Cellular Devices outside the district provided the device is within the district
when the warrant is issued.

_5. Based on the facts set forth in this affidavit, there is probable cause to believe that

 

violations of 52 U.S.C. §§ 30116(a)(1)(A) and 30109(d)(1)(A)(1) (illegal campaign contributions)
(the “Subject Offense”) has been committed, are being committed, and will be committed by
Michael Cohen and others. There is also probable cause to believe that the location of the Target
Cellular Devices will lead to evidence of the Subject Offense, as detailed below.

6. Because collecting the information authorized by this warrant may fall within the
statutory definitions of a “pen register” or a “trap and trace device,” see 18 U.S.C. § 3127(3) &
(4), this warrant is designed to comply with the Pen Register Statute as well as Rule 41. See 18
U.S.C. §§ 3121-3127. This warrant therefore includes all the information required to be included
in a pen register order. See 18 U.S.C. § 3123(b)(1).

PROBABLE CAUSE
Introduction

7. The United States Attorney’s Office for the Southern District of New York
(“USAO”) and the FBI are investigating a criminal violation of the campaign finance laws by
Michael Cohen, a lawyer who holds himself out as the personal attorney for President Donald J.
Trump. As detailed below, there is probable cause to believe that Cohen made an excessive in-

kind contribution to the presidential election campaign of then-candidate Donald Trump in the

2

 
Case 1:18-cr-O0602-WHP Document 48-8 Filed 07/18/19 Page 3 of 62

form of a $130,000 payment to Stephanie Clifford, an individual who is alleged to have had an

extramarital affair with Trump, in exchange for her agreement not to disclose that alleged affair
on the eve of the 2016 presidential election.

8. The Target Cellular Devices referenced in this Affidavit are the cellphones

assigned call numbers and || As further discussed below, the Target

Cellular Devices are subscribed to in the name of Michael Cohen (the “Subscriber”). The

Subscriber is believed to use the Target Cellphones and is a Target Subject of this investigation.

 

AT&T is the Service Provider for the Target Cellphones.
Prior Relevant Process
9, In connection with an investigation then being conducted by the Office of
the Special Counsel (“SCO”), the FBI sought and obtained from the Honorable Beryl A. Howell,
Chief United States District Judge for the District of Columbia, three search warrants for emails
and other content information associated with two email accounts used by Cohen, and one search
warrant for stored content associated with an iCloud account used by Cohen. Specifically:

a. Onor about July 18, 2017, the FBI sought and obtained a search warrant for emails
in the accoun 9 xemail.com (the “Cohen Gmail Account”) sent or received between
January 1, 2016 and July 18, 2017 (the “First Cohen Gmail Warrant”).

b. On or about August 8, 2017, the FBI sought and obtained a search warrant for
content stored in the iCloud account associated with Apple ID II agnait.com (the
“Cohen iCloud Account” and the “Cohen iCloud Warrant’’).

c. On or about November 13, 2017, the FBI sought and obtained a search warrant for
emails in the Cohen Gmail Account sent or received between June 1, 2015 and November 13, 2017

(the “Second Cohen Gmail Warrant’).

 
Case 1:18-cr-O0602-WHP Document 48-8 Filed 07/18/19 Page 4 of 62

d. On or about November 13, 2017, the FBI sought and obtained a search warrant for
emails in the account inns’: “Cohen MDCPC Account”) sent or received
between the opening of the Cohen MDCPC Account! and November 13, 2017 (the “First Cohen
MDCPC Warrant”).

10. | The SCO has since referred certain aspects of its investigation into Cohen
to the USAO, which is working with the FBI’s New York Field Office.

11. On or about February 28, 2018, the USAO and FBI sought and obtained

 

search warrants for emails in Cohen Gmail Account and Cohen MDCPC Account, among other
accounts, sent or received between November 14, 2017 and February 28, 2018 (the “Third Cohen
Gmail Warrant” and “Second Cohen MDCPC Warrant”).

12. The above-described warrants are referred to herein as the “Cohen Emails
Warrants” and, with respect to the iCloud Warrant, the “Cohen iCloud Warrant.”

The Illegal Campaign Contribution Scheme
13. From my review of public sources, I have learned the following:
a. In ot around October 2011, there were rumors published on the gossip website

TheDirty.com that Trump had had an extramarital affair with Clifford, an adult film actress whose

screen name is Stormy Daniels, in or around July 2006. In or about October 2011, Life & Style

 

' Based on my review of this warrant and the affidavit in support of it, I know that the warrant did
not specify a time period, but the affidavit indicated that, pursuant to court order, the service
provider had provided non-content information for the Cohen MDCPC Account that indicated that
the account contained emails from the approximate period of March 2017 through the date of the
warrant.

2 On or about February 28, 2018 and Apri! 7, 2018, the USAO and FBI sought and obtained Rule
A1 search warrants authorizing the search of emails and content obtained pursuant to previously
issued warrants for additional subject offenses.

 
Case 1:18-cr-O0602-WHP Document 48-8 Filed 07/18/19 Page 5 of 62

Magazine, a tabloid sold in supermarkets, also published an article, based on the report in
TheDirty.com, alleging an affair had occurred between Trump and Clifford. Both Trump and
Clifford, through their representatives, issued denials in response to the articles.

b. Specifically, on or about October 11, 2011, Keith Davidson, who identified himself
as Clifford’s attorney, sent a cease and desist letter to TheDirty.com, demanding that the article
regarding Trump and Clifford be removed from the website. Additionally, on or about October

12, 2011, Cohen, who was then Executive Vice-President and Special Counsel to the Trump_

 

Organization, stated to EZ! News that “t]he totally untrue and ridiculous story .. . emanated from
asleazy and disgusting website. ... The Trump Organization and Donald J. Trump will be bringing
a lawsuit ... [and] Mr. Trump and the Trump Organization would like to thank and commend
Stormy Daniels and her attorneys for their honesty and swift actions.”

14. On or about June 16, 2015, Trump formally launched his 2016 presidential
campaign. On or about May 4, 2016, Trump became the presumptive Republican Party nominee
for president, and on July 19, 2016, Trump officially became the nominee. Based on my review
of public sources, I have learned that while it does not appear that Cohen had an official title as
part of the Trump campaign, on multiple occasions Cohen made public statements on behalf of
Trump or his campaign. For instance, on or about August 18, 2016, Cohen appeared on CNN to
defend Trump’s polling numbers.

15. Onor about October 7, 2016, The Washington Post published online a video
and accompanying audio in which Trump referred to women in what the article described as
“vulgar terms” jin a 2005 conversation with Billy Bush, who was then the host of Access
Hollywood. The following day, on October 8, 2016, Trump appeared in a video in which he

stated, among other things, “I’ve said and done things I regret and words released today on this

5

 
Case 1:18-cr-O0602-WHP Document 48-8 Filed 07/18/19 Page 6 of 62

more than a decade old video are one of them. Anyone who knows me knows these words don’t
reflect who I am. I said it. I was wrong and I apologize.” Based on my review of public
sources, I also know that representatives of the Trump Campaign stated, in sum and substance,
that the Access Hollywood comment was an old and isolated incident.

16. | Based on my review of public sources, including an article published in
Slate magazine by a reporter who interviewed Clifford, that around this same time, in or about
October 2016, Clifford was.in discussions with ABC’s Good Morning America show and Slate
magazine, among other media sources, to provide these media outlets with her statement about her
alleged relationship with Trump. According to the article in Slate, which the author based on
conversations with Clifford over the telephone and by text message, Clifford wanted to be paid for
her story or be paid by Trump not to disclose her accusation. As Cohen summarized in a 2018
email obtained pursuant to the Cohen Email Warrants: “In October 2016, I was contacted by
counsel for Ms. Clifford stating that news outlets, including ABC News, were pursuing the 2011
story of an alleged affair between Mr. Trump and Ms. Clifford.”

17. From my review of telephone toll records? and information produced
pursuant to the iCloud Warrant and Cohen Email Warrants, I have learned that in the days
following the Access Hollywood video, Cohen exchanged a series of calls, text messages, and

emails with Keith Davidson, who was then Clifford’s attorney, David Pecker and Dylan Howard

 

3 My attribution of certain telephone numbers to certain individuals as described in this
affidavit is based on my review of the vCard (virtual contact file) and text messages obtained from
Cohen’s telephone pursuant to the iCloud Warrant.»

 
Case 1:18-cr-O0602-WHP Document 48-8 Filed 07/18/19 Page 7 of 62

of American Media, Inc. (<AMI”), the publisher of the National Enquirer,’ Trump, and Hope
Hicks, who was then press secretary for Trump’s presidential campaign. For these text messages
and calls—as well as all of the text messages and calls referenced in this affidavit involving
Cohen-——Cohen used one of the Target Cellular Devices for the communication.

18. Based on the timing of the calls in the days following the Access Hollywood
story, and the content of the text messages and emails, I believe that at least some of these

communications concerned the need to prevent Clifford from going public, particularly inthe wake

 

 

of the Access Hollywood story. In particular, I have learned the following:

a. On October 8, 2016, at approximately 7:20 p.m., Cohen received a call from Hicks.
Sixteen seconds into the call, Trump joined the call, and the call continued for over four minutes.>
Based on the toll records that the USAO has obtained to date, I believe that this was the first call
Cohen had received or made to Hicks in at least multiple weeks, and that Cohen and Trump spoke

on the telephone about once a month prior to this date — specifically, prior to this call on October

 

* Pecker is President of AMI and, according to his own statements in public reports, a personal
friend of Trump. Howard is the chief content officer of AMI, who according to public records
reports directly to Pecker.

> I believe that Trump joined the call between Cohen and Hicks based on my review of toll
records. Specifically, I know that a call was initiated between Cohen’s telephone number and
Trump’s telephone number at the same time the records indicate that Cohen was talking to Hicks.
After the Cohen-Trump call was initiated, it lasted the same period of time as the Cohen-Hicks
call. Additionally, the toll records indicate a “-1” and then Trump’s telephone number, which,
based on my training and experience, means that the call was either transferred to Trump, or that
Trump was added to the call as a conference or three-way call participant. In addition, based on
my conversations with another law enforcement agent who has spoken to a law enforcement agent
who has interviewed Hicks, I have learned that Hicks stated, in substance, to the best of her
recollection, she did not learn about the allegations made by Clifford until early November 2016.
Hicks was not specifically asked about this three-way call.

7

 
Case 1:18-cr-O0602-WHP Document 48-8 Filed 07/18/19 Page 8 of 62

8, 2016, Cohen and Trump had spoken once in May, once in June, once in July, zero times in
August, and twice in September.

b. Approximately ten minutes after the call ended, Hicks and Cohen spoke again for
about two minutes.

c. At 7:39 p.m., immediately after the second call with Hicks ended, Cohen called
David Pecker (as noted above, the President of American Media Inc., or AMI) and they connected
for thirty seconds. Approximately four minutes later, Cohen called Pecker again and they spoke
for more than a minute. Three minutes after ending his call with Pecker, Cohen received a call
from Dylan Howard (as noted above, the Chief Content Officer of AMI), and they spoke for
approximately a minute. According to toll records, it does not appear that Cohen and Howard
spoke regularly prior to October 8, 2016, as it had been over a month since they had called each
other.

d. At 7:56 p.m., approximately eight minutes after his call with Howard ended, Cohen
called Hicks and they connected for two minutes. At approximately the same time this call ended,
Cohen received a call from Pecker, and they spoke for about two minutes. At 8:03 p.m., about
three minutes after ending his call with Pecker, Cohen called Trump, and they spoke for nearly
eight minutes.

e. At 8:39 p.m. and 8:57 p.m., Cohen received calls from Howard and spoke to him
for about four and six minutes, respectively. At 9:13 p.m., about ten minutes after Cohen and
Howard hung up from the second of these calls, Howard sent Cohen a text message that said:
“Keith will do it. Let’s reconvene tomorrow.” Based on my involvement in this investigation, I
believe that when Howard wrote “Keith,” he was referring to Keith Davidson, the attorney for

Stephanie Clifford. At 3:31 a.m., now on October 9, 2016, Cohen sent Howard a text message in
8

 
Case 1:18-cr-O0602-WHP Document 48-8 Filed 07/18/19 Page 9 of 62

response that said: “Thank you.” Eight minutes later, Cohen sent Howard a text message that
said: “Resolution Consultants LLC. is the name of the entity I formed a week ago. Whenever you
wake, please call my cell.”

f. The following day, on October 10, 2016, at 10:58 a.m., Howard sent a text message
to Cohen and Davidson, which stated: “Keith/Michael: connecting you both in regards to that
business opportunity. Spoke to the client this AM and they’re confirmed to proceed with the
opportunity... Thanks. Dylan, Over to.you.two.” At 12:25 p.m., Davidson sent Cohen a text
message that stated: “Michael — if we are ever going to close this deal — In my opinion, it needs to
be today. Keith.” Davidson and Cohen then spoke by phone for about three minutes. Based on
my participation in this investigation, I believe that when Howard wrote that the “client” was
“confirmed to proceed with the opportunity,” he was referring to Clifford’s agreement in principle
to accept money from Cohen in exchange for her agreement not to discuss any prior affair with
then-candidate Trump.°

g. Based on my review of records obtained pursuant to the Cohen Email Warrants, I
know that on or about October 10, 2016, Clifford and Davidson appear to have signed a “side letter
agreement” that stated it was an exhibit to a “confidential settlement agreement and mutual
release” between “Peggy Peterson” and “David Dennison.” The purpose of the document,

according to the agreement, was to define the “true name and identity” of persons named by

 

© As set forth below, AMI was also involved in a payment to model Karen McDougal.
However, because these communications were in close temporal proximity to the events involving
the negotiation of a payment to Clifford, the execution of the agreement with Clifford, and the
payment of money to Clifford, I believe that these communications were related to Clifford.
Additionally, based on my review of public statements by McDougal, I have learned that she
negotiated an agreement with AMI several months prior to these communications between Cohen
and Pecker, Howard, and Davidson.

 
Case 1:18-cr-O0602-WHP Document 48-8 Filed 07/18/19 Page 10 of 62

pseudonym in “confidential settlement agreement and mutual release.” The side letter agreement
specifies the identity of “Peggy Peterson” to be Clifford, but the space for ‘Dennison’s” identity
is blank. The agreement also includes a signature page for “Peterson,” “Dennison,” and their
attorneys. The signature page is signed by “Peterson” and his attorney, Davidson, but the
document is unsigned by “Dennison” and his attorney. Based on my involvement in this

investigation, I believe that Davidson sent Cohen this partially-signed “side letter agreement” in

_corder-to_facilitate the closing of a deal between Davidson’s client and Cohen_or his client on

October 10, 2016.

19.  Itappears that on October 13, 2016, and the days that followed, Cohen took
steps to complete a transaction with Davidson, including attempting to open an account from which
Cohen could transfer funds to Davidson. Specifically, from my review of toll records,
information obtained pursuant to the iCloud Warrant and Cohen Email Warrants, records
maintained by First Republic Bank (“First Republic”), as well as my participation in interviews
with employees of First Republic, I have learned the following:

a. Onthe morning of October 13, 2016, at 8:54 a.m., Cohen sent Pecker a text message
that stated: “I need to talk to you.” At 9:06 a.m., Pecker sent a text message to Cohen that stated,
“I called please call me back.” The tolls between Cohen and Pecker do not show a telephone call
between 8:54 a.m. and 9:06 a.m. However, based on my review of text messages, I have learned
that Cohen and Pecker communicate with each other over Signal, which is an encrypted
communications cellphone application that allows users to send encrypted text messages and make
encrypted calls.

b. At9:23 a.m., Cohen sent an email that stated “call me” to a banker at First Republic

Bank (“First Republic Employee-2”). The email attached documents from the Secretary of State
10

 
Case 1:18-cr-00602-WHP Document 48-8 Filed 07/18/19 Page 11 of 62

of Delaware indicating that Cohen had formed a limited liability company called “Resolution
Consultants LLC” on September 30, 2016. As noted above, “Resolution Consultants” is the name
of the entity that Cohen had told Howard he had formed recently after Howard said Davidson
would “do it.” At 10:44 a.m., Cohen called First Republic Employee-2 and told him, in sum and
substance, that he needed an account in the name of “Resolution Consultants” opened immediately,
and that he did not want an address on the checks written out of the account. Later that day,

another employee at First Republic.emailed Cohen account. opening paperwork to complete.

 

Cohen returned the account opening documents partially completed, but failed to provide a copy
of his driver’s license or passport, and did not respond to the employee’s question of how he
wanted to fund the account. Asa result, the account was never opened.

c. On October 17, 2016, Cohen incorporated Essential Consultants LLC in Delaware.
That same day, he filed paperwork to dissolve Resolution Consultants LLC.

20. Despite these steps taken by Cohen, it appears that the negotiation between

Cohen and Davidson was not progressing sufficiently fast enough for Davidson or his client,
Clifford, and they threatened to go public with Clifford’s allegations just days before the
presidential election. Specifically, based on my review of toll records, information obtained
pursuant to the iCloud Warrant, and public sources, I know the following:

a. According to an article in The Washington Post, which quoted emails sent from
Cohen’s email account hosted by the Trump Organization, on October 17, 2016, Davidson emailed

Cohen and threatened to cancel the aforementioned “settlement agreement” by the end of the day

il

 
Case 1:18-cr-O0602-WHP Document 48-8 Filed 07/18/19 Page 12 of 62.

if Cohen did not complete the transaction.’ According to the article, Davidson sent Cohen a
second email later in the day that stated in part, “Please be advised that my client deems her
settlement agreement canceled and void.” At 4:00 p.m. that day, Cohen called Davidson and they
spoke for over five minutes.

b. Cohen’s 4:00 p.m. call with Davidson and/or Davidson’s threats to cancel the
“settlement agreement” appear to have touched offa flurry of communications about the settlement
_-agreement and whether Clifford would go public. Specifically:

i. At 4:43 p.m., Howard sent Cohen a text message that stated: “I’m told
they’re going with DailyMail. Are you aware?” One minute later, Cohen responded: “Call me.”
Based on my involvement in this investigation, I understand Howard’s text to mean that he heard
that Clifford was going to take her story of an extramarital affair with Trump to the Daily Mail, a
tabloid newspaper.

ii. At 4:45 p.m., Howard called Cohen and they spoke for over two minutes.
Moments later, Davidson and Cohen spoke for about two minutes.

iti. At 5:03 p.m., Cohen attempted to call Trump, but the call only lasted eight
seconds. This was Cohen’s first call after he spoke with Davidson.

iv. At 5:25 p.m., Cohen texted Howard, stating: “Well???”

Vv. At 6:44 p.m., Howard responded to Cohen’s text, stating: “Not taking my
calls.” Cohen responded one minute later: “You’re kidding. Who are you trying to reach?”

Howard responded one minute later: “The ‘agent.’”” Based on my imvolvement in this

 

7 Due to the partially covert nature of the investigation to this date, the USAO has not requested
documents from the Trump Organization or Davidson, and thus does not possess the email
referenced in this article.

12

 
Case 1:18-cr-00602-WHP Document 48-8 Filed 07/18/19 Page 13 of 62

investigation, J understand Howard’s text messages to mean that he attempted to contact Davidson
about the matter involving Clifford, but that Davidson was not taking Howard’s calls.

Vi. At 6:49 p.m., Cohen called Howard and they spoke for nearly four minutes.

c. The following day, on October 18, 2016, TheSmokingGun.com, a website that

publishes legal documents and mugshots, published an article called: “Donald Trump and the Porn

Superstar,” which alleged that Trump had an extramarital affair with Clifford. | However, the

article noted that Clifford had declined.to comment.

 

21. On or about October 25, 2016, the communications between Cohen,
Davidson, Howard and Pecker picked up again, apparently concerning a transaction involving
Clifford. Specifically, based on my review of toll records, information obtained pursuant to the
Cohen Email Warrants and iCloud Warrant, as well as my review of public sources, I have learned
the following:

a. On October 25, 2016, at 6:09 p.m., Howard sent Cohen a text message stating:
“Keith calling you urgently. We have to coordinate something on the matter he’s calling you about
or its [sic] could look awfully bad for everyone.” One minute later, Davidson sent Cohen a text
message stating “Call me.” Cohen and Davidson called each other several times over the next
half hour but appear not to have connected. At 6:42 p.m., Cohen and Davidson spoke for about
eight minutes. At 7:11 p.m., they spoke for another two minutes.

b. The next morning, on or about October 26, 2016, at 8:26 a.m., Cohen called Trump
and spoke to him for approximately three minutes. At 8:34 a.m., Cohen called Trump again and
connected for a minute and a half.

c. At approximately 9:04 a.m.—less than thirty minutes after speaking with Trump—

Cohen sent two emails to the person who had incorporated Resolution Consultants and Essential

13

 
Case 1:18-cr-O0602-WHP Document 48-8 Filed 07/18/19 Page 14 of 62

Consultants for him, and stated “can you send me asap the filing receipt” and then, in the second
email, “for Essential Consultants LLC.” That person responded with the filing receipt two
minutes later at 9:06 a.m. and with the certification of formation 23 minutes later, at 9:27 a.m.

d, Shortly after that, Cohen contacted a particular employee at First Republic (“First
Republic Employee-2”) and told him, in sum and substance, that he decided not to open an account
in the name of “Resolution Consulting” and instead would be opening a real estate consulting
company in the name.of “Essential Consultants.” Cohen told First Republic Employee-2 that he.
was at Trump Tower, and wanted to go to a First Republic branch across the street to open the
account, so First Republic Employee-2 called another employee of First Republic (“First Republic
Employee-1”), a preferred banker at that branch, to assist Cohen. At 11:00 am., First Republic
Employee-1 called Cohen. | know from my participation in an interview with First Republic
Employee-1, that around the time of the call he went to Cohen’s office in Trump Tower—on the
same floor as the Trump Organization—and went through account opening questions, including
know your customer questions, with Cohen. In response to a series of know-your-customer
questions about the purpose of the account—the answers to which First Republic Employee-1
entered into a form—Cohen stated, in sum and substance, that he was opening Essential
Consultants as a real estate consulting company to collect fees for investment consulting work,
and all of his consulting clients would be domestic individuals based in the United States. Based
on my review of records obtained from First Republic, it appears that this account (the “Essential
Consultants Account”) was created at a time between 11:00 a.m. and 1:00 p.m.

e. At 1:47 p.m., Cohen called Davidson and they spoke for approximately two
minutes. At approximately 1:49 p.m., Davidson emailed Cohen wiring instructions for an

attorney client trust account at City National Bank.
14

 
Case 1:18-cr-00602-WHP Document 48-8 Filed 07/18/19 Page 15 of 62

£ After the Essential Consultants Account was opened on October 26, 2016, Cohen
transferred $131,000 from a home equity line of credit that Cohen had at First Republic to the
Essential Consultants Account. Following the transfer, at approximately 4:15 p.m. on October
26, 2016, First Republic Employee-2’s assistant emailed Cohen at his Trump Organization email
address to tell him that the funds had been deposited into the Essential Consultants Account.
Cohen forwarded that email to the Cohen Gmail Account and then forwarded it to Davidson.
__g. At 6:37 p.m., Cohen asked Pecker by text message, “‘Can we speak? Important.”
Cohen called Pecker at 6:49 p.m. and connected for thirty seconds. At 6:57 p.m., Cohen sent
Howard a text message, stating: “Please call me. Important.” Cohen called Howard at 7:00 p.m.
and connected for about thirty seconds. At 7:06 p.m., Cohen called Pecker again and they spoke
for nearly thirteen minutes. At 7:24 p.m., Howard sent a text message to Cohen that: “He said
he’d call me back in 20 minutes. I told him what you are asking for his [sic] reasonable. I'll get
it sorted.” Approximately an hour later, at 8:23 p.m., Howard told Cohen by text message to
“check your Gmail for email from my private account.” In an email sent at 8:23 p.m. by Howard
to Cohen and Davidson, with the subject line “Confirmation,” Howard stated, “Thank you both
for chatting with me earlier. Confirming agreement on: - Executed agreement, hand-signed by
Keith’s client and returned via overnight or same-day FedEx to Michael, - Change of agreement
to reflect the correct LLC, - Transfer of funds on Thursday AM to be held in escrow until receipt
of agreement.” After receiving that email, at approximately 8:27 p.m., Cohen asked Howard by
text message, “Can you and David [Pecker] give mea call.” Howard promptly responded: “David
is not around I think. [’fl call.” At 8:28 p.m., Howard called Cohen and they spoke for three

minutes.

15

 
Case 1:18-cr-O0602-WHP Document 48-8 Filed 07/18/19 Page 16 of 62

22. On October 27, 2016, Cohen made a payment to Davidson of $130,000—
with the funds intended for Clifford—for the purpose of securing her ongoing silence with respect
to the allegations that she had an extramarital affair with Trump. Specifically, based on my
review of toll records, bank records, and information obtained pursuant to the iCloud Warrant and
Cohen Email Warrants, I have learned the following:

a. At 9:47 a.m., Cohen sent Davidson an email, stating: “Keith, kindly confirm that

the wire received today, October 27, 2016 shall be held by you in your attorney’s trust account

 

until such time as directed for release by me, in writing. Additionally, please ensure that all
paperwork contains the correct name of Essential Consultants LLC. I thank you in advance for
your assistance and look forward to hearing from you later.”

b. At approximately 10:01 a.m., according to records provided by First Republic
Bank, Cohen completed paperwork to wire $130,000 from the Essential Consultants Account—
which had been funded a day prior from Cohen’s home equity line of credit—to the attorney client
trust account at City National Bank that Davidson had specified in the wiring instructions he sent
to Cohen. The wire transfer was made shortly thereafter.

c. At 10:02 am., Davidson responded to Cohen’s email from 9:47 a.m., stating: “I
confirm that I will work in good faith & that no funds shall be disbursed unless & until the plaintiff
personally signs all necessary settlement paperwork, (the form of which will match the prior
agreement). The settlement docs will name the correct corporation, (Essential Consultants LLC).
Plaintiff's signature will be notarized and returned to you via FedEx. Only after you receive FedEx
will I disburse. Fair?”

d. At 10:50 a.m., First Republic Employee-1 sent Cohen an email confirming that the

payment had been sent and providing him with the wire number.

16

 
Case 1:18-cr-O0602-WHP Document 48-8 Filed 07/18/19 Page 17 of 62

23. On October 28, 2016, and the days that followed, Cohen finalized the
transaction with Davidson. Specifically, based on my review of toll records, information obtained
pursuant to the iCloud Warrant, public sources, and bank records, I know the following:

a. On October 28, 2016, at 11:48 a.m., Cohen spoke to Trump for approximately five
minutes. Beginning at 1:21 p.m., Cohen attempted a series of phone calls to Davidson, Pecker,
and Howard throughout the day, although it appears he may only have connected with Howard.

b. Later that day, at approximately 7:01 p.m., Davidson stated to Cohen by text

 

message that “all is AOK. I should have signed, notarized docs on Monday. You should have
them on Tuesday.” Cohen thanked him and said “I hope we are good.” Davidson responded, “I
assure you. Weare very good.” Howard also texted Cohen at 7:08 p.m., “Keith [Davidson] says
we are good.” Cohen then responded “OK” to Howard and “Excellent” to Davidson. At
approximately 10:30 p.m., Cohen spoke to Hicks for three minutes.

c. On October 31, 2016, Cohen called Howard at 8:22 p.m. and they spoke for over
three minutes. At 8:32 p.m., Cohen received text messages from both Howard and Davidson.
Howard said: “You’ll have paperwork tomorrow says KD.” Davidson said: “We are AOK. You
will be receiving a package tomorrow.” Cohen responded “Thank you” to Howard and “Thanks
Keith. Will call you then” to Davidson. From my involvement in this investigation, I believe
Davidson was referring to a signed nondisclosure agreement when he told Cohen that he would
receive a package.

d. Based on my review of court filings that became public in 2018, I have learned that

“on or about October 28, 2016, “EC, LLC and/or David Dennison” entered into a “confidential
settlement agreement and mutual release” with “Peggy Peterson,” pursuant to which “Peterson”

agreed not to disclose certain “confidential information pertaining to [Dennison]” in exchange for

17

 
Case 1:18-cr-O0602-WHP Document 48-8 Filed 07/18/19 Page 18 of 62

$130,000. The agreement provided that “EC, LLC” would wire the funds to “Peterson’s”
attorney, who would then transfer funds to “Peterson.” Cohen signed the agreement on behalf of
“EC, LLC.” The agreement stated that the address for “EC, LLC,” which was later referred to in
the agreement as “Essential Consultants, LLC,” was Cohen’s residence.

e. Consistent with the “confidential settlement agreement and mutual release,” on or
about November 1, 2016, Davidson transferred $96,645 from his attorney client trust account at

_City National Bank to a bank account in Clifford’s name. The wire had the annotation “net

 

settlement.” On the same day, at approximately 9:48 a.m. Davidson sent Cohen a text message
with a picture of a FedEx delivery confirmation, stating that at approximately 9:09 a.m. a package
shipped by Davidson the previous day had arrived for Cohen at his Trump Organization
address. On the same day, at approximately 6:14 p.m., Davidson sent Cohen an email with an
audio file attached and said “Give this a lesson [sic] and then call me.” The audio attachment was
titled “Stormy.mp3” and was a five-minute recording of Davidson interviewing Clifford about
recent public allegations made by an adult.film star named Jessica Drake regarding her alleged
past affair with Trump; in the recording, Clifford explained the reasons she believed that Drake
was not credible. Less than an hour later, at approximately 7:05 p.m., Cohen called Trump, but
it appears that they did not connect. Cohen then called a telephone number belonging to
Kellyanne Conway, who at the time was Trump’s campaign manager. They did not connect. At
approximately 7:44 p.m., however, Cohen received a return call from Conway, which lasted for
approximately six minutes.

24. On November 4, 2016, just thrée days after the Clifford transaction was
completed and just four days before the presidential election, the Wall Street Journal published an

article alleging that the National Enquirer had “Shielded Donald Trump” from allegations by
18

 
Case 1:18-cr-00602-WHP Document 48-8 Filed 07/18/19 Page 19 of 62

Playboy model Karen McDougal that she and Trump had an affair. The article alleged that AMI
had agreed to pay McDougal to bury her story. McDougal, like Clifford, had been represented
by Davidson. Based on my review of toll records, information obtained pursuant to the Cohen
Email Warrants and iCloud Warrant, and public sources, it appears that Cohen spoke frequently
to Davidson, Howard, Pecker, and Hicks around the time of this article’s publication—just days
before Election Day—about the importance of preventing the McDougal and Clifford stories from

gaining national traction. Specifically, I have learned the following:

 

a. Between 4:30 and 8:00 p.m. on November 4, Cohen communicated several times
- with Howard, Pecker and Davidson. For instance, at approximately 4:49 p.m., Cohen sent
Howard a text message with a screenshot of an email forwarded to him by another Trump
Organization lawyer. The forwarded email was from a Wall Street Journal reporter, and asked for
comment from Trump and/or the campaign on the story. Cohen also spoke with Hicks several
times, including shortly before and/or after calls with Pecker, Howard and Davidson. Indeed, at
approximately 7:33 p.m., using two different cellphones subscribed to him, Cohen appears to have
been talking to Davidson and Hicks at the same time.

b. At approximately 8:51 p.m., Cohen sent Howard a message, stating: “She’s being
really difficult with giving Keith a statement. Basically went into hiding and unreachable.” One
minute later, Howard responded: “T’ll ask him again. We just need her to disappear.” Cohen
responded, “She definitely disappeared but refuses to give a statement and Keith cannot push her.”
At approximately 8:55 p.m., Howard responded to Cohen’s text: “Let’s let the dust settle. We don’t
want to push her over the edge. She’s on side at present and we have a solid position and a plausible
position that she is rightfully employed as a columnist.” Based on my involvement in this

investigation, I believe Cohen and Howard were referring to Karen McDougal when they were

19

 
Case 1:18-cr-0O0602-WHP Document 48-8 Filed 07/18/19 Page 20 of 62

discussing “she” and “her.” Additionally, I believe Howard’s statement that “we have... a
plausible position that she is rightfully employed as a columnist” was a reference to the fact that
AMI had given McDougal payments for her role as a purported columnist for the company.

c. At approximately 8:58 p.m. on November 4, 2016, Howard attempted to reassure
Cohen about the effect of the forthcoming Wall Street Journal article, texting, “T think itll be ok
pal. I think it’ll fade into the distance.” Cohen responded, “He’s pissed.” Howard wrote back,

_ “I’m pissed! You're pissed, Pecker is pissed. Keith is pissed. Not much we can do.” Based

 

on my involvement in this investigation, I believe Cohen was referring to Trump when he stated
“he’s pissed.” Cohen asked Howard at approximately 9:00 p.m. how the Wall Street Journal
could publish its article if “everyone denies.” Howard responded, “Because there is the payment
from AMI. It looks suspicious at best.”

d. At approximately 9:03 p.m., Hicks called Cohen and they spoke for two minutes.
At approximately 9:11 p.m., Cohen called Howard and spoke to him for five minutes. At
approximately 9:15 p.m., Hicks called Cohen and they spoke for nearly seven minutes. Again,
Cohen used different phones for these two calls, such that he appears to have been on both calls
for about a minute of overlap. At approximately 9:32 p.m., Cohen texted Pecker, “The boss just
tried calling you. Are you free?” A minute later, Cohen texted Howard, “Is there a way to find
David quickly?”

e. At approximately 9:50 p.m., the Wall Street Journal article was published online.
Howard and Hicks both sent web links for the article to Cohen. Over the next half hour, Cohen
and Howard exchanged several text messages commenting on how the story came across.
The next morning on November 5, 2016, at approximately 7:35 a.m., Cohen texted Hicks, “So far

I see only 6 stories. Getting little to no traction.” Hicks responded, “Same. Keep praying! It’s

20

 
Case 1:18-cr-O0602-WHP Document 48-8 Filed 07/18/19 Page 21 of 62

working!” Cohen wrote back, “Even CNN not talking about it. No one believes it and if
necessary, I have a statement by Storm denying everything and contradicting the other porn stars
statement. I wouldn’t use it now or even discuss with him as no one is talking about this or cares!”
Based on my involvement in this investigation, I believe Cohen was referring to the above-
referenced recorded audio statement by Clifford that he obtained from Davidson, and was stating
that such a statement could be used to influence potential negative media relating to Trump, but

was unnecessary at that time. Based on a text message from Hicks to Cohen, I believe that later

 

that morning, Pecker spoke to Trump.

25. On or about November 8, 2016, Trump won the election for President of
the United States.

26. On or about January 12, 2018, the Wall Street Journal first reported that
Cohen arranged a payment to Clifford. On or about January 22, 2018, Common Cause, a
government watchdog group, filed a complaint with the Federal Election Commission, alleging
that Cohen had violated campaign finance laws by making the payment to Clifford. Based on my
review public sources following that report, as well as emails obtained pursuant to the Cohen Email
Warrants, I have learned the following:

a. On or about January 23, 2018, the day after Common Cause filed its complaint,

Cohen began emailing himself drafts of statements describing his payment to Clifford.
Additionally, on January 23, 2018, Cohen emailed the following draft of that statement to an
individual who appears to be writing a book on Cohen’s behalf:

In October 2016, I was contacted by counsel for Ms. Clifford stating that

news outlets, including ABC news, were pursuing the 2011 story of an

alleged affair between Mr. Trump and Ms. Clifford. Despite the fact that

both parties had already denied the allegation, as Mr. Trump’s longtime
special counsel and protector, I took it upon myselfto match the offer and

21

 
Case 1:18-cr-00602-WHP Document 48-8 Filed 07/18/19 Page 22 of 62

keep the story from breaking. 1 \new the allegation to be false, but J am
also a realist who understands that just because something is false doesn’t
mean that it doesn’t create harm and damage. I could not allow this to
occur. I negotiated a non-disclosure agreement with Ms. Clifford’s
counsel and tendered the funds. I did this through my Delaware LLC and
transferred personal funds to cover the agreement. I was not reimbursed
any monies from Mr. Trump, the Trump Organization, any third party or
the Presidential campaign. Atno point did Lever advise Mr. Trump of my
communications or actions regarding this agreement. As outlandish and
unusual as this may appear, the Trumps have been like family to me for
over a decade. It’s what you do for family.

_ (Emphasis added.) Based on my involvement in this investigation, I believe that the above email

 

is an acknowledgement that the allegation of the affair had existed for some time (“...the 2011
story...”), but that Cohen was motivated to “keep the story from breaking” again in October 2016.

b. On or about February 13, 2018, Cohen said in a statement to The New York Times
that “Neither the Trump Organization nor the Trump campaign was a party to the transaction with
Ms. Clifford. The payment to Ms. Clifford was lawful, and was not a campaign contribution or a
campaign expenditure by anyone.” Cohen declined to answer follow-up questions including
whether Trump had been aware of the payment, why Cohen made the payment, or whether similar
payments had been made to other people.

c. Onor about February 14, 2018, Cohen was asked by The New York Times whether
Trump had reimbursed him, whether he and Trump had made any arrangement at the time of the
payment, or whether he had made payments to other women. Cohen stated in response, “I can’t
get into any of that.” On or about February 14, 2018, Cohen also stated to The Washington Post
that: “In a private transaction in 2016, I used my own personal funds to facilitate a payment of
$130,000 to Ms, Stephanie Clifford. Neither the Trump Organization nor the Trump campaign
was a party to the transaction with Ms. Clifford, and neither reimbursed me for the payment, either

directly or indirectly.”

22

 
Case 1:18-cr-00602-WHP Document 48-8 Filed 07/18/19 Page 23 of 62

d. On or about March 9, 2018, Cohen stated to ABC News that “the funds were taken
from my home equity line and transferred internally to my LLC account in the same bank.”

27. For the foregoing reasons, there is probable cause to believe that Cohen
committed the Subject Offense by making an in-kind contribution to Trump or the Trump
campaign in the form of a $130,000 payment to Clifford on the election. Indeed, while Cohen
denies having given an unlawful contribution, in his own statements Cohen has admitted that he
paid_$130,000 of his “personal funds” to Clifford and that the payment occurred less than two
weeks before the election, as Trump was facing negative media allegations about his behavior
toward women, even though allegations of an affair between Trump and Clifford existed since
20 11.

28. [have reviewed records maintained by AT&T, from which I have learned,
in substance and in part, that the Target Cellular Devices are still active. Based on my training
and experience, my familiarity with this investigation, and the information set forth above, I
therefore believe that the requested data will lead to evidence of the Subject Offense.
Specifically, information will lead to the present location of the Target Cellular Devices; law
enforcement may then obtain evidence from the Target Cellular Devices, by subpoena or search
warrant, including but not limited to contact lists containing contact information for participants
in the illegal campaign contribution scheme and well as text messages between these participants.

MANNER OF EXECUTION

29.  Inmy training and experience, I have learned that cellular phones and other
cellular devices communicate wirelessly across a network of cellular infrastructure, including
towers that route and connect individual communications. When sending or receiving a

communication, a cellular device broadcasts certain cellular and wifi signals to the cellular tower

23

 
Case 1:18-cr-00602-WHP. Document 48-8 Filed 07/18/19 Page 24 of 62

that is routing its communication. These cellular and wifi signals include a cellular device’s
unique identifiers.

30. To facilitate execution of this warrant to determine the location of the Target
Cellular Devices, law enforcement may use an investigative device or devices capable of
broadcasting cellular and wifi signals that will be received by the Target Cellular Devices or
receiving cellular and wifi signals from nearby cellular devices, including the Target Cellular

_ Devices. Such.a device may function in some respects like a cellular tower, except that it will not
be connected to the cellular network and cannot be used by a cell phone to communicate with
others. The device may send a signal to the Target Cellular Devices and nearby cellular devices
and thereby prompt them to send cellular and wifi signals that include the unique identifier of the
device. Law enforcement may monitor the cellular and wifi signals broadcast by the Target
Cellular Devices for non-content signal information and use that information to determine the
Target Cellular Devices’ location, even if it is located inside a house, apartment, or other building.
The device will not intercept the contents of the Target Cellular Devices’ communications, such
as telephone calls, text messages, and other electronic communications. Further, the device will
not collect any other data stored on the Target Cellular Devices, including e-mails, text messages,
contact lists, images, or Global Positioning System (GPS) data.

31. The investigative device may interrupt cellular service of phones or other
cellular devices within its immediate vicinity. Any service disruption to non-target devices will
be brief and temporary, and all operations will attempt to limit the interference with such devices.
In order to connect with the Target Cellular Devices, the device may briefly exchange cellular and
wifi signals with all phones or other cellular devices in its vicinity to determine whether those

devices’ unique identifiers match the identifiers of the Target Cellular Devices. These cellular

24

 
Case 1:18-cr-O0602-WHP Document 48-8 Filed 07/18/19 Page 25 of 62

and wifi signals may include cell phone identifiers. The device will not complete a connection
with cellular devices determined not to be the Target Cellular Devices, and law enforcement will
limit collection of information from devices other than the Target Cellular Devices. To the extent
that any information from a cellular device other than the Target Cellular Devices is collected by
the law enforcement device, law enforcement will delete that information, and law enforcement
will make no investigative use of it absent further order of the court, other than distinguishing the

Target Cellular Devices from all other cellular devices.

 

AUTHORIZATION REQUEST

32. Based on the foregoing, I request that the Court issue the proposed search
warrant, pursuant to Federal Rule of Criminal Procedure 41. The proposed warrant also will
function as a pen register order under 18 U.S.C. § 3123.

33. I further request, pursuant to 18 U.S.C. § 3103a(b) and Federal Rule of
Criminal Procedure 41(f)(3), that the Court authorize the officer executing the warrant to delay
notice until 30 days from the end of the period of authorized surveillance. This delay is justified
because there is reasonable cause to believe that providing immediate notification of the warrant
may have an adverse result, as defined in 18 U.S.C. § 2705. Providing immediate notice to the
subscriber or user of the Target Cellular Devices would seriously jeopardize the ongoing
investigation, as such a disclosure would give that person an opportunity to destroy evidence,
change patterns of behavior, and notify confederates. See 18 U.S.C. § 3103a(b)(1). There is
reasonable necessity for the use of the technique described above, for the reasons set forth above.

See 18 U.S.C. § 3103a(b)(2).

25

 
Case 1:18-cr-00602-WHP Document 48-8 Filed 07/18/19 Page 26 of 62

34. I further request that the Court authorize execution of the warrant at any
time of day or night, owing to the potential need to locate the Target Cellular Devices outside of
daytime hours.

35. I further request that the Court order that all papers in support of this
application, including the affidavit and search warrant, be sealed until further order of the Court.
These documents discuss an ongoing criminal investigation that is neither public nor known to all

of the targets of the-investigation. Accordingly, there is good cause to seal these documents.

 

- because their premature disclosure may seriously jeopardize that investigation.

36. | A search warrant may not be legally necessary to compel the investigative
technique described herein. Nevertheless, I hereby submit this warrant application out of an
abundance of caution.

Respectfully submitted,
[oo
Federal Bureau of Investigation

Subscribed and sworn to beforeme pry fz

fo, fe po -
A beh OR ee fg
Vodb olay. =

ake lp SA, -
| On: APZIL Oe (ey Oh e

 

/ NA ree ee cole ed De
UNITED STATES MAGISTRATE JUDGE

poo

 

poyech

26

 
Case 1:18-cr-00602-WHP Document 48-8 Filed 07/18/19 Page 27 of 62

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

IN THE MATTER OF THE USE OF A CELL- l M AG 2 9 ( 4
SITE SIMULATOR TO LOCATE THE | Case 8

CELLULAR DEVICES ASSIGNED CALL |

NUMBERS [0] AND MEME Filed Under Seal

 

WARRANT AND ORDER OF AUTHORIZATION

TO: Special Agents of the Federal Bureau of Investigation and Other Authorized
Personnel

I. Findings

The Court hereby finds:

1. Upon an affidavit of Special Agent |] of the Federal Bureau of
Investigation (“Affidavit”) and pursuant to Federal Rule of Criminal Procedure 41, there is
probable cause to believe that violations of 52 U.S.C. §§ 301 16(a)(1)(A) and 30109(d)(1)(A)(1)
(illegal campaign contributions) (the “Subject Offense”) have been committed by Michael Cohen
(the “Target Subject”), and that the Target Subject uses cellular devices assigned call numbers
hte (“Target Cellular Devices”), which are described in
Attachment A. Further, there is probable cause to believe that the location of the Target Cellular
Device will constitute evidence of the Subject Offense. Specifically, there is probable cause to
believe that the location of the Target Cellular Devices will constitute evidence of those criminal
violations, including leading to the location of the Target Cellular Devices, on which there is
probable cause to believe evidence of these offenses exist, as detailed below.

2. Pursuant to 18 U.S.C. § 3123(b)(1), the Government has certified that the pen

register information for the Target Cellular Devices is relevant to an ongoing investigation by the

 
Case 1:18-cr-00602-WHP Document 48-8 Filed 07/18/19 Page 28 of 62

Investigating Agency of the Target Subject and others unknown in connection with suspected
violations of the Subject Offense.

NOW, THEREFORE, pursuant to Fed. R. Crim. P. 41, 18 U.S.C. §§ 3121 ef seg., and 18
U.S.C. § 3103a, IT IS HEREBY ORDERED:
I. Warrant and Order of Authorization

3, Warrant. Law enforcement agents and other authorized law enforcement

officials are hereby authorized to employ an electronic investigative technique, which is described

 

in Attachment B, to the determine the location of the Target Cellular Devices, which are described
in Attachment A.

4. Data Collection and Retention. In the course of employing the technique, law
enforcement agents and other authorized law enforcement officials (a) must make reasonable
efforts to limit interference with cellular devices other than the Target Cellular Devices, (b) must
promptly delete information collected from cellular devices other than the Target Cellular Devices
once the Target Cellular Devices is located, and (c) are prohibited from using data acquired beyond
that necessary to locate the Target Cellular Devices, absent further order of the Court.

5. Delayed Notice. Pursuant to 18 U.S.C. § 3103a(b) and Federal Rule of Criminal
Procedure 41(f)(3), the Court authorizes the officer executing the warrant to delay in notice until
30 days from the end of the period of authorized surveillance. This delay is justified because
there is reasonable cause to believe that providing immediate notification of the warrant may have
an adverse result, as defined in 18 U.S.C. § 2705. Providing immediate notice to the subscriber
or user of the Target Cellular Devices would seriously jeopardize the ongoing investigation, as
such a disclosure would give that person an opportunity to destroy evidence, change patterns of

behavior, and notify confederates. See 18 U.S.C. § 3103a(b)(1). There is reasonable necessity
5 ,

 
Case 1:18-cr-00602-WHP Document 48-8 Filed 07/18/19 Page 29 of 62

for the use of the technique described above, for the reasons set forth above. See 18 U.S.C. §
3103a(b)(2).

6. Time of Execution. | The Court authorizes execution of this Warrant at any time
of day or night, owing to the potential need to locate the Target Cellular Devices outside of daytime
hours.

7. Sealing. This Warrant and Order, and the supporting Agent Affidavit, shall be

Ss sealed_until further order of the Court, except that the Government may without further order of

this Court: provide copies of the Warrant and Order or the supporting Application and Agent
Affidavit as need be to personnel assisting the Government in the investigation and prosecution of
this matter; and disclose these materials as necessary to comply with discovery and disclosure
obligations in any prosecutions related to this matter.

Dated: New York, New York

eho 1¢ GSO bed
Date Issued Time Issued
YY a ce Be 3

 

UNITED STATES MAGISTRATE JUDGE
Southern District of New York”

 
Case 1:18-cr-0O0602-WHP Document 48-8 Filed 07/18/19 Page 30 of 62

This warrant authorizes the use of the electronic investigative technique described in

Attachment B to identify the location of the cellular devices assigned phone numbers |]

I whose wireless provider is AT&T, and whose listed subscriber is Michael

Cohen.

 

 
Case 1:18-cr-00602-WHP Document 48-8 Filed 07/18/19 Page 31 of 62

ATTACHMENT B
Pursuant to an investigation of Michael Cohen for a violation of 52 U.S.C. §§
30116(a)(1)(A) and 30109(d)(1)(A)(1) (illegal campaign contributions) (the “Subject Offense”),
this Warrant authorizes the officers to whom it is directed to determine the location of the cellular
devices identified in Attachment A by collecting and examining:

1. radio cellular and wifi signals emitted by the target cellular device for the purpose of
communicating with cellular infrastructure, including towers that route and connect
individual communications; and

2. radio cellular and wifi signals emitted by the target cellular device in response to radio
cellular and wifi signals sent to the cellular device by the officers;

for a period of thirty days, during all times of day and night. This warrant does not authorize the
interception of any telephone calls, text messages, other electronic communications, and this
warrant prohibits the seizure of any tangible property. The Court finds reasonable necessity for

the use of the technique authorized above. See 18 U.S.C. § 3103a(b)(2).

 
Case 1:18-cr-00602-WHP Document 48-8 Filed 07/18/19 Page 32 of 62

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

 

IN THE MATTER OF THE USE OF A CELL-
SITE SIMULATOR TO LOCATE THE | Case No.
CELLULAR DEVICES ASSIGNED CALL

NUMBERS (AND (I) Filed Under Seal

 

AFFIDAVIT IN SUPPORT OF

 

__._. AN APPLICATION FOR A SEARCH WARRANT

a, being first duly sworn, hereby-depose and state as follows:

INTRODUCTION AND AGENT BACKGROUND

L. I make this affidavit in support of an application for a search warrant under
Federal Rule of Criminal Procedure 41 to authorize law enforcement to employ an electronic
investigative technique, which is described in Attachment B, to determine the location of the
cellular devices assigned call numbers ithe “Target Cellular
Devices”), which are described in Attachment A. _

2. Tama Special Agent with the Federal Bureau of Investigation (“FBI”). I
have been a Special Agent with the FBI since 2009. In the course of my experience and training
-in these positions, I have participated in- criminal investigations into federal offenses involving a
wide array of financial crimes, including offenses involving public corruption. I also have
training and experience executing warrants for cellphone location data.

3. The facts in this affidavit come from my personal observations, my training and
experience, and information obtained from other agents and witnesses. This affidavit is intended
to show merely that there is sufficient probable cause for the requested warrant and does not set

forth all of my knowledge about this matter.

 
Case 1:18-cr-00602-WHP Document 48-8 Filed 07/18/19 Page 33 of 62

4, One purpose of applying for this warrant is to determine with precision the Target |
Cellular Devices’ location. However, there is reason to believe the Target Cellular Devices are
currently located somewhere within this district because the Target Cellular Devices’ owner is
known to spend most of his time in this district. Pursuant to Rule 41(b)(2), law enforcement may
locate the Target Cellular Devices outside the district provided the device is within the district

_ when the warrant is issued.

_5. Based on the facts set forth in this affidavit, there is probable cause to believe that

 

 

violations of 52 U.S.C. §§ 301 16(a)(1)(A) and 30109(a)(1(A)(1) (illegal campaign contributions)
(ihe “Subject Offense”) has been committed, are being committed, and will be committed by
Michael Cohen and others. There is also probable cause to believe that the location of the Target
Cellular Devices will lead to evidence of the Subject Offense, as detailed below.

6. Because collecting the information authorized by this warrant may fall within the
statutory definitions of a “pen register” or a “trap and trace device,” see 18 U.S.C. § 31273) &
(4), this warrant is designed to comply with the Pen Register Statute as well as Rule 41. See 18
US.C. §§ 3121-3127. This warrant therefore includes all the information required to be included .
in a pen register order. See 18 U.S.C. § 3123(b)(1).

PROBABLE CAUSE
Introduction

7 The United States Attorney’s Office for the Southern District of New York
(“USAO”) and the FBI are investigating a criminal violation of the campaign finance laws by
Michael Cohen, a lawyer who holds himself out as the personal attorney for President Donald J.
Trump. As detailed below, there is probable cause to believe that Cohen made an excessive in-

kind contribution to the presidential election campaign of then-candidate Donald Trump in the
3.

 
Case 1:18-cr-O0602-WHP Document 48-8 Filed 07/18/19 Page 34 of 62°

form of a $130,000 payment to Stephanie Clifford, an individual who is alleged to have had an
extramarital affair with Trump, in exchange for her agreement not to disclose that alleged affair
on the eve of the 2016 presidential election.

8. | The Target Cellular Devices referenced in this Affidavit are the cellphones

assigned call numbers) ss further discussed below, the Target

Cellular Devices are subscribed to in the name of Michael Cohen (the “Subscriber”). The

 

=~ Subscriber is believed to use the Target-Cellphones-and-isaTarget Subject of this ‘investigation.
AT&T is the Service Provider for the Target Cellphones.
| Prior Relevant Process

9, In connection with an investigation then being conducted by the Office-of .
the Special Counsel (“SCO”), the FBI sought and obtained from the Honorable Beryl A. Howell, -
Chief United States District Judge for the District of Columbia, three search warrants for emails
and other content information associated with two email accounts used by Cohen, and one search
warrant for stored content associated with an iCloud account used by Cohen. Specifically:

a. Onor about July 18, 2017, the FBI sought and obtained a search warrant for emails
in the account yy: gmail.com he “Cohen Gmail Account”) sent or received between
January 1, 2016. and July 18, 2017 (the “Pirst Cohen Gmail Warrant’).

_b. On or about August 8, 2017, the FBI sought and obtained a search warrant for
content stored in the iCloud account associated with Apple ID PI aemail.com (the
“Cohen iCloud Account” and the “Cohen iCloud Warrant”).

c. Onor about November 13, 2017, the FBI sought and obtained a search warrant for

emails in the Cohen Gmail Account sent or received between June 1,201 5 and November 13, 2017

(the “Second Cohen Gmail Warrant’).

 
Case 1:18-cr-00602-WHP Document 48-8 Filed 07/18/19 Page 35 of 62

d. On or about November 13, 2017, the FBI sought and obtained a search warrant for
emails in the account | ke “Cohen MDCPC Account”) sent or received
between the opening of the Cohen MDCPC Account! and November 13, 2017 (the “First Cohen

MDCPC Warrant”). —
10. The SCO has since referred certain aspects of its investigation into Cohen
to the USAO, which is working with the FBI’s New York Field Office.

11. On or about February 28, 2018, the USAO and FBI sought and. obtained

 

 

search warrants for emails in Cohen Gmail Account and Cohen MDCPC Account, ‘among other
accounts, sent or received between November 14, 2017 and February 28, 2018 (the “Third Cohen
Gmail Warrant” and “Second Cohen MDCPC Warrant”)? |
12.. The above-described warrants are referred to herein as the “Cohen Emails
Warrants” and, with respect to the iCloud Warrant, the “Cohen iCloud Warrant,”
| The egal Campaign Contribution Scheme
13. From my review of public sources, I have learned the following:
a. In or around October 2011, there were rumors published on the gossip website
TheDirty.com that Trump had had an extramarital affair with Clifford, an adult film actress whose

screen name is Stormy Daniels, in. or around July 2006. In or about October 2011, Life & Style

 

' Based on my review of this warrant and the affidavit in support of it, I know that the warrant did
not specify a time period, but the affidavit indicated that, pursuant to court order, the service
provider had provided non-content information for the Cohen MDCPC Account that indicated that
the account contained emails from the approximate period of March 2017 through the date of the
warrant.

2 On or about February 28, 2018 and April 7, 2018, the USAO and FBI sought and obtained Rule
A1 search warrants authorizing the search of emails and content obtained pursuant to previously
issued. warrants for additional subject offenses.

4

 
Case 1:18-cr-00602-WHP Document 48-8 Filed 07/18/19 Page 36 of 62

Magazine, a tabloid sold in supermarkets, also published an article, based on the report in
TheDirty.com, alleging an affair had ocurred between Trump and Clifford. Both Trump and
Clifford, through their representatives, issued denials in response to the articles.

b. Specifically, on or about October 11, 2011, Keith Davidson, who identified himself
as Clifford’s attorney, sent a cease and desist letter to TheDirty.com, demanding that the article

regarding Trump and Clifford be removed from the website. Additionally, on or about October

——12,-2011,-Cohen;-who-was-then-Executive-Vice-President-and_Special-Counsel-to_the-Trump—

 

Organization, stated to E/ News that “[t]he totally untrue and ridiculous story . . . emanated from
asleazy and disgusting website. ,.. The ‘Trump Organization and Donald J. Trump will be bringing
a lawsuit . . . [and] Mr. Trump and the Trump Organization would like to thank and commend
Stormy Daniels and her attorneys for their honesty and swift actions.”

14. Onor about June 16, 2015, Trump formally launched his 2016 presidential
campaign. | On or about May 4, 2016, Trump became the presumptive Republican Party nominee
for president, and on July 19, 2016, Trump officially became the nominee. Based on my review
of public sources, I have learned that while it does not appear that Cohen had an official title as
part of the Trump campaign, on multiple occasions Cohen made public statements on behalf of
Trump or his campaign. For instance, on or about August 18, 2016, Cohen appeared on CNN to
defend Trump’s polling numbers.

_15.. Onorabout October 7, 2016, The Washington Post published online a video
and accompanying audio in which Trump referred to women in what the article described, as
“vulgar terms” in a 2005 conversation with Billy Bush, who was then the host of Access
Hollywood. ‘The following day, on October 8, 2016, Trump appeared in a video in which he

stated, among other things, “I’ve said and done things I regret and words released today on this

a)

 
Case 1:18-cr-00602-WHP Document 48-8 Filed 07/18/19 Page 37 of 62

more than a decade old video are one of them. Anyone who knows me knows these words don’t
reflect who I am. I said it. I was wrong and I apologize.” Based on my review of public .
sources, I also know that representatives of the Trump Campaign stated, in sum and substance,
that the Access Hollywood comment was an old and isolated incident.

16. Based on my review of public sources, including an article published in

Slate magazine by a reporter who interviewed Clifford, that around this same time, in or about

 

 

magazine, among other media sources, to provide these media outlets with her statement about her
alleged relationship with Trump. According to the article in Slate, which the author based on
conversations with Clifford over the telephone and by text message, Clifford wanted to be paid for
her story or be paid by Trump not to disclose her accusation. As Cohen summarized in a 2018
email obtained pursuant to the Cohen Email Warrants: “In October 2016, I was contacted by
, counsel for Ms. Clifford stating that news outlets, including ABC News; were pursuing the 2011
story of an alleged affair between Mr. Trump and Ms. Clifford.” |
17. From my review of telephone toll records’ and information produced
pursuant to the iCloud Warrant and Cohen Email Warrants, I have learned that in the days
following the Access Hollywood video, Cohen exchanged a series of calls, text messages, and

emails with Keith Davidson, who was then Clifford’s attorney, David Pecker and Dylan Howard

 

3 My attribution of certain telephone numbers to certain individuals as described in this ©
affidavit is based on my review of the vCard (virtual contact file) and text messages obtained from
Cohen’s telephone pursuant to the iCloud Warrant.

 
 

Case 1:18-cr-O0602-WHP Document 48-8 Filed 07/18/19 Page 38 of 62

of American Media, Inc. (“AMI”), the publisher of the National Enquirer,’ Trump, and Hope

Hicks, who was then press secretary for Trump’s presidential campaign. For these text messages

and calls—as well as all of the text messages and calls referenced in this affidavit involving:

Cohen—Cohen used one of the Target Cellular Devices for the communication.

18. Based on the timing of the calls in the days following the Access Hollywood
story, and the content of the text messages and emails, I believe that at least some of these
of the Access Hollywood story. In particular, J have leatned the following:

a. On October 8, 2016, at approximately 7:20 p.m., Cohen received a call from Hicks.

Sixteen seconds into the call, Trump joined the call, and the call continued for over four minutes.°
Based on the toll records that the USAO has obtained to date, I believe that this was the first call

_ Cohen had received or made to Hicks in at least multiple weeks, and that Cohen and Trump spoke

on the telephone about once a month prior to this date — specifically, prior to this call on October

 

4 Pecker is President of AMI and, according to his own statements in public reports, a personal
friend of Trump. Howard is the chief content officer of AMI, who according to public records
reports directly to Pecker.

5 I believe that Trump joined the call between Cohen and Hicks based on my review of toll
records. Specifically, I know that a call was initiated between Cohen’s telephone number and
Trump’s telephone number at the same time the records indicate that Cohen was talking to Hicks.
After the Cohen-Trump call was initiated, it lasted the same period of time as the Cohen-Hicks
call. Additionally, the toll records indicate a “-1” and then Trump’s telephone number, which,
based on my training and experience, means that the call was either transferred to Trump, or that
Trump was added to the call as a conference or three-way call participant. In addition, based on
my conversations with another law enforcement agent who has spoken to a law enforcement agent
who has interviewed Hicks, I have learned that Hicks stated, in substance, to the best of her
recollection, she did not learn about the allegations made by Clifford until early November 2016.
Hicks was not specifically asked about this three-way call.

7

~communications concerned the need-to-prevent Clifford-from going public, particularly-inthe wake—

 
Case 1:18-cr-00602-WHP Document 48-8 Filed 07/18/19 Page 39 of 62

8, 2016, Cohen and Trump had spoken once in May, once in June, once in July, zero times in
August, and twice in September.
b. Approximately ten minutes after the call ended, Hicks and Cohen spoke again for

about two minutes. -

c. At 7:39 p.m., immediately after the second call with Hicks ended, Cohen called

David Pecker (as noted above, the President of American Media Inc., or AMI) and they connected

 

for thirty seconds. Approximately four minutes later, Cohen called Pecker again and they spoke

for more than a minute, . Three minutes after ending his call with Pecker, Cohen received a call
from Dylan Howard (as noted above, the Chief Content Officer of AMI), and they spoke for
approximately a minute. According to toll records, it does not appear that Cohen and Howard _
spoke regularly prior to October 8, 2016, as it had been over a month since they had called each
other.

d. At 7:56 p.m., approximately eight minutes after his call with Howard ended, Cohen
called Hicks and they connected fortwo minutes. At approximately the same time this call ended,
Cohen received a call from Pecker, and they spoke for about two minutes. At 8:03 p.m., about
three minutes after ending his call with Pecker, Cohen called Trump, and they spoke for nearly
eight minutes.

e. At 8:39 p.m. and 8:57 p.m., Cohen received calls from Howard and spoke to him

for about four and six minutes, respectively. At 9:13 p.m., about ten minutes after Cohen and

Howard hung up from the second of these calls, Howard sent Cohen a text message that said:

“Keith will do it. Let’s reconvene tomorrow.” Based on my involvement in this investigation, I

believe that when Howard wrote “Keith,” he was referring to Keith Davidson, the attorney for

Stephanie Clifford.. At 3:31 a.m., now on October 9, 2016, Cohen sent Howard a text message in
8

 
Case 1:18-cr-0O0602-WHP Document 48-8 Filed 07/18/19 Page 40 of 62

response that said: oy hank you.” Eight minutes later, Cohen sent Howard a text message that
said: “Resolution Consultants LLC. is the name of the entity I formed a week ago. Whenever you
wake, please call my cell.” |

f. The following day, on October 10, 2016, at 10:58 a.m., Howard sent a text message
to Cohen and Davidson, which stated: “Keith/Michael: connecting you both in regards to that

business opportunity. Spoke to the client this AM and they’re confirmed to proceed with the

 

= ppportuinity—Thanks— Dylan: -Over-to ‘you _two.”-At 12:25 p:m., Davidson sent-Cohen-a text

message that stated: “Michael — if we are ever going to close this deal — In my opinion, it needs to
be today. Keith.” Davidson and Cohen then spoke by phone for about three minutes. Based on
my participation in this investigation, I believe that when Howard wrote that the “client” was
“confirmed to proceed with the opportunity,” he was referring to Clifford's agreement in principle
to accept money froin Cohen in exchange for her agreement not to discuss any prior affair with
then-candidate Trump.° |

g. Based on my review of records obtained pursuant to the Cohen Email Warrants, I
know that on or about October 10, 2016, Clifford and Davidson appear to have signed a “side letter
agreement” that stated it was an exhibit to a “confidential settlement agreement aind mutual

release” between “Peggy Peterson” and “David Dennison.” The purpose of the document,

according to the agreement, was to define the “true name and identity” of persons named by

 

6 As set forth below, AMI was also involved in a payment to model Karen McDougal.
However, because these communications were in close temporal proximity to the events involving
the negotiation of a payment to Clifford, the execution of the agreement with Clifford, and the
payment of money to Clifford, I-believe that these communications were related to Clifford.
Additionally; based. on my review of public statements by McDougal, I have learned that she
negotiated an agreement with AMI several months prior to these communications between Cohen
and Pecker, Howard, and Davidson.

 
Case 1:18-cr-O0602-WHP Document 48-8 Filed 07/18/19 Page 41 of 62

pseudonym in “confidential settlement agreement and mutual release.” The side letter agreement
specifies the identity of “Peggy Peterson” to be Clifford, but the space for “Dennison’s” identity
is blank. The agreement also includes a signature page for “Peterson,” “Dennison?” and their
attorneys. The signature page is signed by “Peterson” and his attorney, Davidson, but the
document is unsigned by “Dennison” and his attorney. Based on my involvement in this
investigation, I believe that Davidson sent Cohen this partially-signed “side letter agreement” in

+++ order-to-facilitate-the-closing-of a_deal_between_Davidson’s client.and Cohen or his client on

October 10, 2016.

19. It appears that on October 13, 2016, and the days that followed, Cohen took
steps to complete a transaction with Davidson, including attempting to open an account from which
Cohen could transfer funds to Davidson. Specifically, from my review of toll records,
information obtained pursuant to the iCloud Warrant and Cohen Email Warrants, records
maintained by First Republic Bank (“First Republic”), as well as my participation in interviews
with employees of First Republic, [ have learned the following:

a. Onthe morning of October 13, 2016, at 8:54 a.m., Cohen sent Pecker a text message
that stated: “T need to talk to you.” At 9:06 am., Pecker sent a text message to Cohen that stated,
“T called please call me back.” The tolls between Cohen and Pecker do not show a telephone call
between 8:54 am. and 9:06 a.m. However, based on my review of text messages,.I have learned
that Cohen and Pecker communicate with each other over Signal, which is an encrypted
communications cellphone application that allows users to send encrypted text messages and make

- encrypted calls. |
b. At 9:23 a.m., Cohen sent an email that stated “call me” to a banker at First Republic

Bank (“First Republic Employee-2”). The email attached documents from the Secretary of State
10 .

 
Case 1:18-cr-00602-WHP Document 48-8 Filed 07/18/19 Page. 42 of 62

of Delaware indicating that Cohen had formed a limited liability company called “Resolution
Consultants LLC” on September 30, 2016. Asnoted above, “Resolution Consultants” is the name
of the entity that Cohen had told Howard he had formed recently after Howard said Davidson
would “do it.” At 10:44 am., Cohen called First Republic Employee-2 and told him, in sum and
substance, that he needed an account in the name of “Resolution Consultants” opened immediately,
and that he did not want an address on the checks written out of the account. Later that day,

OO ——another-employee at First Republic-emailed- Cohen-account-opening-paperwork-to-complete.———-— ——

 

Cohen returned the account opening documents partially completed, but failed to provide a copy
of his driver’s license or passport, and did not respond to the employee’s question of how he
wanted to fund the account. As a result, the account was never opened.
c. On October 17, 2016, Cohen incorporated Essential Consultants LLC in Delaware. .
That same day, he filed paperwork to dissolve Resolution Consultants LLC.
20. Despite these steps taken by Cohen, it appears that the negotiation between

Cohen and Davidson was not progressing sufficiently fast enough for Davidson or his client,
Clifford, and they threatened to 20 public with Clifford’s allegations just days before the-
presidential election. Specifically, based on my review of toll records, information obtained
pursuant to the iCloud Warrant, and public sources, I know the following:

| a. According to an article in The Washington Post, which quoted emails sent from
Cohen’s email account hosted by the Tramp Organization, on October 17, 2016, Davidson emailed

Cohen and threatened to cancel the aforementioned “settlement agreement” by the end of the day

1]

 
Case 1:18-cr-O0602-WHP Document 48-8 Filed 07/18/19 Page 43 of 62

if Cohen did not complete the transaction.” According to the article, Davidson sent Cohen a
second email later in the day that stated in part, “Please be advised that my client deems her
settlement agreement canceled and void.” At4:00 p.m. that day, Cohen called Davidson and they
spoke for over five minutes.

b. Cohen’s 4:00 p.m. call with Davidson and/or Davidson’s threats to cancel the
“settlement agreement” appear to have touched offa flurry of communications about the settlement

____._- _ agreement and whether Clifford would go public. Specifically:

i At 4:43 p.m., Howard sent Cohen a text message that stated: “I’m told
they’re going with DailyMail. Are you aware?” One minute later, Cohen responded: “Call me.”
Based on my involvement in this investigation, I understand Howard’s text to mean that he heard
that Clifford was going to take her story of an extramarital affair with Trump to the Daily Mail, a
tabloid newspaper |

ii. At 4:45 p.m., Howard called Cohen and they spoke for over two minutes.
Moments later, Davidson and Cohen spoke for about two minutes.

ili. At 5:03 p.m., Cohen attempted to call Trump, but the call only lasted eight
seconds. This was Cohen’s first call after he spoke with Davidson. |

iv. At 5:25 p.m., Cohen texted Howard, stating: “Well???”

v. At 6:44 p.m., Howard responded to Cohen’s text, stating: “Not taking my
calls.” Cohen responded one minute later: “You’re kidding. Who are you trying to reach?”

Howard responded one minute later: “The ‘agent.’ Based on my involvement in this

x

 

7 Due to the partially covert nature of the investigation to this, date, the USAO has not requested
documents from the Trump Organization or Davidson, and thus does not possess the email
referenced in this article.

12

 
Case 1:18-cr-00602-WHP Document 48-8 Filed 07/18/19 Page 44 of 62

investigation, I understand Howard’s text messages to mean that he attempted to contact Davidson
about the matter involving Clifford, but that Davidson was not taking Howard’s calls.

vi. . At6:49 p.m., Cohen called Howard and they spoke for nearly four minutes.

c. The following day, on October 18, 201 6, TheSmokingGun. com, a website that

publishes legal docunients and mugshots, published an article called: “Donald Trump and the Porn

Superstar,” which alleged that Trump had an extramarital affair with Clifford. | However, the

 

Sa article-noted-that-Clifford-had_declined to. comment -
21. On or about October 25, 2016, the communications between Cohen,
Davidson, Howard and Pecker picked up again, apparently concerning a transaction involving
Clifford. Specifically, based on my review of toll records, information obtained pursuant to the
Cohen Email Warrants and iCloud Warrant, as well as my review of public sources, I have learned.
the following:
a. On October 25, 2016, at 6-09 p.m., Howard sent Cohen a text message stating:
“Keith calling you urgently. We have to coordinate something on the matter he’s calling you about
or its [sic] could look awfully bad for everyone.” One minute later, Davidson sent Cohen a text
message stating “Call me.” Cohen and Davidson called each other several times over the next
half hour but appear not to have connected, At 6:42 p.m., Cohen and Davidson spoke for about
eight minutes. “At 7:11 p.m., they spoke for another two minutes.
b. The next morning, on or about October 26, 2016, at 8:26 a.m., Cohen called Trump
and spoke to him for approximately three minutes. At 8:34 a.m., Cohen called Trump again and
‘connected for a minute and a half.

c. At approximately 9:04 a.m.—less than thirty minutes after speaking with Trump—

Cohen sent two emails to the person who had incorporated Resolution Consultants and Essential

13

 
Case 1:18-cr-00602-WHP Document 48-8 Filed 07/18/19 Page 45 of 62

Consultants for him, and stated “can you send me asap the filing receipt” and then, in the second
email, “for Essential Consultants LLC.” That person responded with the filing receipt two
minutes later at 9:06 a.m. and with the certification of formation 23 minutes later, at 9:27 a.m.

d. Shortly after that, Cohen contacted a particular employee at First Republic (‘First
Republic Employee-2”) and told him, in sum and substance, that he decided not to open an. account
in the name of “Resolution Consulting” and instead would be opening a real estate consulting

company in the name of “Essential Consultants.” Cohen told First Republic Employee-2 that he

was at Trump Tower, and wanted to go to a First Republic branch across the street to open the
account, so First Republic Employee-2 called another employee of First Republic (“First Republic
Employee-1”), a preferred banker at that branch, to assist Cohen. At 11:00 a.m., First Republic
. Employee-1 called Cohen. I know from my participation in an interview with First Republic
Employee-1, that’ around the time of the call he went to Cohen’s office in Trump Tower—on. the
same floor as the Trump Organization—and went through account opening questions, including
know your customer questions, with Cohen. In response to a series of know-your-customer
questions about the purpose of the account—the answers to which First Republic Employee-1
entered into a form—Cohen stated, in sum and substance, that he was opening Essential
Consultants as a real estate consulting company to collect fees for investment consulting work,
_ and all of his consulting clients would be domestic individuals based in the United States. Based
on my review of records obtained from First Republic, it appears that this account (the “Essential
Consultants Account”) was created at a time between 11:00 a.m. and 1:00 p.m.

e. At 1:47 p.m., Cohen called Davidson and they spoke for approximately two .
- minutes. At approximately 1:49 p.m., Davidson emailed Cohen wiring instructions for an

attorney client trust account at City National Bank.

14

 
Case 1:18-cr-00602-WHP Document 48-8 Filed 07/18/19 Page 46 of 62

f. After the Essential Consultants Account was opened on October 26, 2016, Cohen
transferred $131,000 from a home equity line of credit that Cohen had at First Republic to the
Essential Consultants Account. Following the transfer, at. approximately 4:15 p.m. on October
26, 2016, First Republic Employee-2’s assistant emailed Cohen at his Trump Organization email
address to tell him that the funds had been deposited into the Essential Consultants Account.

Cohen forwarded that email to the Cohen Gmail Account and then forwarded it to Davidson.

<4

 

——g.—At 6:37 pam; Cohen-asked Pecker by text message, “Can-we speak? Important.”
Cohen called Pecker at 6:49 p.m. and connected for thirty seconds. At 6:57 p.m., Cohen sent
Howard a text message, stating: “Please call me. Important.” Cohen called Howard at 7:00 p.m.
and connected for about thirty seconds. At 7:06 p.m., Cohen called Pecker again and they spoke
for nearly thirteen minutes. At 7:24 p.m., Howard sent a text message to Cohen that: “He said
he’d call me back in 20 minutes. I told him what you are asking for his [sic] reasonable. I'll get
it sorted.” Approximately an‘hour later, at 8:23 p.m., Howard told Cohen by text message to
“check your Gmail for email from my private account.” In an email sent at 8:23 pam. by Howard
to Cohen and Davidson, with the subject line “Confirmation,” Howard stated, “Thank you both
for chatting with me earlier. Confirming agreement on: - Executed agreement, hand-signed by
Keith’s client and returned via overnight or same-day FedEx to Michael, - Change of agreement
to reflect the correct LLC, - Transfet of funds on Thursday AM to be held in escrow until receipt
of agreement.” After receiving that email, at approximately 8:27 p.m., Cohen asked Howard by
text message, “Can you and David [Pecker] give mea call.” Howard promptly responded: “David

is not around I think: PIl call.” At 8:28 p.m., Howard called Cohen and they spoke for three

minutes.

15

 

 
Case 1:18-cr-00602-WHP Document 48-8 Filed 07/18/19 Page 47 of 62

22. On October 27, 2016, Cohen made a payment to Davidson of $130,000—
with the funds intended for Clifford—for the purpose of securing her ongoing silence with respect
to the allegations that she had an extramarital affair with Tramp. Specifically, based on my
review of toll records, bank records, and information obtained pursuant to the iCloud Warrant and
Cohen Email Warrants, I have learned the following:

a. At 9:47 a.m., Cohen sent Davidson an email, stating: “Keith, kindly confirm that

 

_____the.wire received-today, October 27,2016 shall be held by_you in your_attorney’s trust account
until such time as directed for release by me, in writing. Additionally, please ensure that all
paperwork contains the correct name of Essential Consultants LLC, I thank you in advance for

_ your assistance and look forward to hearing from you later.”
b. At approximately 10:01 a.m., according to records provided by First Republic |
Bank, Cohen completed paperwork to wire $130,000 from the Essential Consultants Account—
which had been funded a day prior from Cohen’s home equity line of credit—to the attorney client
| trust account at City National Bank that Davidson had specified in the wiring instructions he sent
to Cohen. The wire transfer was made shortly thereafter.
c. At 10:02 a.m., Davidson responded to Cohen’s email from 9:47 a.m., stating: “I
confirm that I will work in good faith & that no funds shall be disbursed unless & until the plaintiff
personally signs all necessary settlement paperwork, (the form of which will match the prior
agreement). The settlement docs will name the correct corporation, (Essential Consultants LLC).
Plaintiff's signature will be notarized and returned to you via FedEx. Only after you receive FedEx
will I disburse. Fair?”
d. At10:50 a.m., First Republic Employee-1 sent Cohen an email confirming that the-

payment had been sent and providing him with the wire number.
16

 
Case 1:18-cr-00602-WHP-. Document 48-8 Filed 07/18/19 Page 48 of 62

23. On October 28, 2016, and the days that followed, Cohen finalized the
transaction with Davidson. Specifically, based on my review of toll records, information obtained
pursuant to the iCloud Warrant, public sources, and bank records, I know the following:

a. On October 28, 2016, at 11:48 a.m., Cohen spoke to Trump for approximately five
‘minutes. Beginning at 1:21 p.m., Cohen attempted a series of phone calls to Davidson, Pecker,

and Howard throughout the day, although it appears he may only have connected with Howard.

 

b:—Later-that-day;-at-approximately—7:01-p.m.,-Davidson-stated-to-Cohen_by-text-

 

message that “all is AOK. I should have signed, notarized docs on Monday. You should have
them on Tuesday.” Cohen thanked him and said “I hope we are good.” Davidson responded, “I
assure you. Weare very good.” Howard also texted Cohen at 7-08 p.m., “Keith [Davidson] says
we ate good.” Cohen then responded “OK” to Howard and “Excellent” to Davidson. At
approximately 10:30 p.m., Cohen spoke to Hicks for three minutes.

C. On October 31, 2016, Cohen called Howard at 8:22 p.m. and they spoke for over
three minutes. At 8:32 p.m., Cohen received text messages from both Howard and Davidson.
Howard said: “You'll have paperwork tomorrow says KD.” Davidson said: “We are AOK. You
will be receiving a package tomorrow.” Cohen responded “Thank you” to Howard and “Thanks
Keith. Will call you then” to Davidson. From my involvement in this investigation, I believe .
Davidson was referring to a signed nondisclosure agreement when he told Cohen that he would
receive a package.

d. Based on my review of court filings that became public in 2018, I have learned that
on or about October 28, 2016, “EC, LLC and/or David Dennison” entered into a “confidential
~~ settlement agreement and mutual release” with “Peggy Peterson,” pursuant to which “Peterson”

agreed not to disclose certain “confidential information pertaining to [Dennison]” in exchange for

17

 
Case 1:18-cr-O0602-WHP Document 48-8 Filed 07/18/19 Page 49 of 62

$130,000. The agreement provided that “EC, LLC” would wire the funds to “Peterson’s”

attorney, who would then transfer funds to “Peterson.” Cohen signed the agreement on behalf of .

“EC, LLC.” The agreement stated that the address for “EC, LLC,” which was later referred to in
the agreement as “Essential Consultants, LLC,” was Cohen’s residence.

e. Consistent with the “confidential settlement agreement and mutual release,” on or
about November 1, 2016, Davidson transferred $96,645 from his attorney client trust account at

City National Bank to a bank account in Clifford’s name. The wire had the annotation “net

 

settlement.” On the same day, at approximately 9:48 a.m. Davidson sent Cohen a text message
with a picture of a FedEx delivery confirmation, stating that at approximately 9:09 a.m. a package
shipped by Davidson the previous day had arrived for Cohen at his Trump Organization
address. On the same day, at approximately 6:14 p.m., Davidson sent Cohen an email with an
audio file attached and said “Give this a lesson [sic] and then call me.” The audio attachment was
titled “Stormy.mp3” and was a five-minute recording of Davidson interviewing Clifford about
recent public allegations made by an adult film star named Jessica Drake regarding her alleged
past affair with Trump; in the recording, Clifford explained the reasons she believed that Drake
_ was not credible. Less than an hour later, at approximately 1:05 p.m., Cohen called Trump, but
it appears that they did not connect. Cohen then called a telephone number belonging to
Kellyanne Conway, who at the time was Trump’s campaign manager. They did not connect. At
approximately 7:44 p.m., however, Cohen received a return call from Conway, which lasted for
approximately six minutes.

24. On November 4, 2016, just three days after the Clifford transaction was

completed and just four days before the presidential election, the Wall Street Journal published an

article alleging that the National Enquirer had “Shielded Donald Trump” from allegations by.

18

 
Case 1:18-cr-O0602-WHP Document 48-8 Filed 07/18/19 Page 50 of 62

Playboy model Karen McDougal that she and Trump had an affair. The article alleged that AMI
, had agreed to pay McDougal to bury her story. McDougal, like Clifford, had been represented
by Davidson. Based on my review of toll records, information obtained pursuant to the Cohen.
Email Warrants and iCloud Warrant, and public sources, it appears that Cohen spoke frequently
to Davidson, Howard, Pecker, and Hicks around the time of this article’s publication—just days

before Election Day—about the importance of preventing the McDougal and Clifford stories from

 

= gaining national -traction.—Specifically, Lhave-learned the-following: -
a. Between 4:30 and 8:00 p.m. on November 4, Cohen communicated several times
with Howard, Pecker and Davidson. For instance, at approximately 4:49 p.m., Cohen sent
Howard a text message with a screenshot of an email forwarded to him by another Trump
Organization lawyer. The forwarded email was from a Wall Street Journal reporter, and asked for
comment from Trump and/or the campaign on the story. Cohen also spoke with Hicks several
times, including shortly before and/or after calls with Pecker, Howard and Davidson. indeed, at
approximately 7:33 p.m., using two different cellphones subscribed to him, Cohen appears to have
been talking to Davidson and Hicks at the same time.
b. At approximately 8:51 p.m., Cohen sent Howard a message, stating: “She’s being
really difficult with giving Keith a statement. Basically went into hiding and unreachable.” One
. minute later, Howard responded: “Tl ask him again, We just need her to disappear.” Cohen
responded, “She definitely disappeared but refuses to give a statement and Keith cannot push her.”
At approximately 8:55 p.m., Howard responded to Cohen’s text: “Let’s let the dust settle. We don’t
want to push her over the edge. She’s on side at present and we have a solid position and a plausible

position that she is rightfully employed as a columnist.” Based on my involvement in this

investigation, I believe Cohen and Howard were referring to Karen McDougal when they were

19

 
Case 1:18-cr-00602-WHP Document 48-8 Filed 07/18/19 Page 51 of 62

“discussing “she” and “her.” Additionally, I believe Howard’s statement that “we have ... a
plausible position that she is rightfully employed as a columnist” was a reference to the fact that
AM had given McDougal payments for her role as a purported columnist for the company.

-¢, At approximately 8:58 p.m. on November 4, 2016, Howard attempted to reassure
Cohen about the effect of the forthcoming Wall Street Journal article, texting, “I think it’1l be ok

pal. T think it’ll fade into the distance.” Cohen responded, “He’s pissed.” Howard wrote back,

 

_“L’m pissed! You're pissed. Pecker is pissed. Keith is pissed. Not much we can do.” Based -
on my involvement in this investigation, I believe Cohen was referring to Trump when he stated
“he’s pissed.” Cohen asked Howard at approximately 9:00 p.m. how the Wall Street Journal
could publish its article if “everyone denies.” Howard responded, “Because there is the payment
from AMI. It looks suspicious at best.”

d. At approximately 9:03 p.m., Hicks called Cohen and they spoke for two minutes.
At approximately 9:11 p.m, Cohen called Howard and spoke to him for five minutes. At
approximately 9:15 p.m., Hicks called Cohen and they spoke for nearly seven minutes. Again,
Cohen used different phones for these two calls, such that he appears to have been on both calls
for about a minute of overlap. At approximately 9:32 p.m., Cohen texted Pecker, “The boss just
tried calling you. Are you free?” A minute later, Cohen texted Howard, “Is there a way to find
David quickly?”

e. At approximately 9:50 p.m., the Wall Street Journal article was published online.
Howard and Hicks both sent web links for the article to Cohen. Over the next half hour, Cohen .
and Howard exchanged several text: messages commenting on how the story came across.

The next morning on November 5, 2016, at approximately 7:35 a.m., Cohen texted Hicks, “So far

I see only 6 stories. Getting little to no traction.” - Hicks responded, “Same. Keep praying!! It’s
| 20

 
Case 1:18-cr-00602-WHP Document 48-8 Filed 07/18/19 Page 52 of 62

working!””. Cohen, wrote back, “Even CNN not talking about it. No one believes it and if
~ necessary, I have a statement by Storm denying everything and contradicting the other porn stars
statement. I wouldn’t use it now or even discuss with him as no one is talking about this or cares!”
Based on my involvement in this investigation, I believe Cohen was referring to the above-
referenced recorded audio statement by Clifford that he obtained from Davidson, and was stating
that such a statement could be used to influence potential negative media relating to Trump, but
= was unnecessary at that time,—Based-on-a text: message-from: Hicks to- Cohen; I-belieye that later—
that morning, Pecker spoke to Trump.
25. On or about November 8. 2016, Trump won the election for President of ,
the United States.
26. On or about January 12, 2018, the Wall Street Journal first reported that
Cohen arranged a payment to Clifford. On ot about January 22, 2018, Common Cause, a
government watchdog group, filed a complaint with the Federal Election Commission, alleging
that Cohen had violated campaign finance laws by making the payment to Clifford. Based on my
review public sources following that report, as well as emails obtained pursuant to the Cohen Email
Warrants, I have learned the following:
a. On or about January 23, 2018, the day after Common Cause filed its complaint,
Cohen began emailing himself drafts of statements describing his payment to Clifford.
Additionally, on January 23, 2018, Cohen emailed the following draft of that statement to an
individual who appears to be writing a book on Cohen’s behalf:
In October 2016, I was contacted by counsel for Ms. Clifford stating that
news outlets, including ABC news, were pursuing the 2011 story of an’
alleged affair between Mr. Trump and Ms. Clifford. Despite the fact that

both parties had already denied the allegation, as Mr. Trump’s longtime
special counsel and protector, I took it upon myself to match the offer and

21

 

 
Case 1:18-cr-00602-WHP Document 48-8 Filed 07/18/19 Page 53 of 62

keep the story from breaking. 1 knew the allegation to be false, but J am
also a realist who understands that just because something is false doesn’t
mean that it doesn’t create harm and damage. I could not allow this to
occur. J hegotiated a non-disclosure agreement with Ms. Clifford’s
counsel and tendered the funds. I did this through my Delaware LLC and
transferred personal funds to cover the agreement. I was not reimbursed
any monies from Mr. Trump, the Trump Organization, any third party or
the Presidential campaign. Atno point did I ever advise Mr. Trump of my
communications or actions regarding this agreement. As outlandish and
unusual as this may appear, the Trumps have been like family to me for
over a decade. It’s what you do for family.

_.__..__(Emphasis.added.)_Based.on my involvement in this investigation, 1 believe that the above email

 

is an acknowledgement that the allegation of the affair had existed for some time (“...the 201 I
story...””), but that Cohen was motivated to “keep the story from breaking” again in October 2016.
b. Onor about February 13, 2018, Cohen said in a statement to The New York Times
that “Neither the Trump Organization nor the Trump campaign was a party to the transaction with
Ms. Clifford. . The payment to Ms. Clifford was lawful, and was not a campaign contribution or a
campaign expenditure by anyone.” Cohen declined to answer follow-up questions including
_whether Trump had been aware of the payment, why Cohen made the payment, or whether similar
payments had been made to other people.
c. On or about February 14, 2018, Cohen was asked by The New ¥ ork Ti imes whether
Trump had reimbursed him, whether he and Trump had made any arrangement at the time of the
payment, or whether he had made payments to other women. Cohen stated in response, “I can’t
get into any of that.” On or about February 14, 2018, Cohen also stated to The Washington Post
that: “In a private transaction in 2016, I used my own personal funds to facilitate a payment of
$130,000 to Ms. Stephanie Clifford. Neither the Trump Organization nor the Trump campaign
was a patty to the transaction with Ms. Clifford, and neither reimbursed me for the payment, either

directly or indirectly.”
22

 
Case 1:18-cr-00602-WHP Document 48-8 Filed 07/18/19 Page 54 of 62

d. On or about March 9, 2018, Cohen stated to ABC News that “the funds were taken

from my home equity line and transferred internally to my LLC account in the same bank.”
27. For the foregoing reasons, there is probable cause to believe that Cohen
committed the Subject Offense by making an in-kind contribution to Trump or the Trump
campaign in the form of a $130,000 payment to Clifford on the election, Indeed, while Cohen

denies having given an unlawful contribution, in his own statements Cohen has admitted that he

———paid-$130,000-of his “personal-funds”-to-Clifford-and-that-the-payment-occurred-léss-than-two ~~~

weeks before the election, as Trump was facing negative media allegations about his behavior
toward women, even though allegations of an affair between Trump and Clifford existed since
2011.

28. [have reviewed records maintained by AT&T, from which I have learned,
in substance and in part, that the Target Cellular Devices are still-active. Based on my training
and experience, my familiarity with this investigation, and the information set forth above, I
therefore believe that the requested data will lead to evidence of the Subject Offense.
Specifically, information will lead to the present location of the Target Cellular Devices; law
enforcement may then obtain evidence from the Target Cellular Devices, by subpoena or search
warrant, including but not limited to contact lists containing contact information for participants
in the illegal campaign contribution scheme and well as text messages between these participants.

MANNER OF EXECUTION

29. . Inmy training and experience, I have learned that cellular phones and other
cellular devices communicate wirelessly actos a network of cellular infrastructure, including
towers that route and connect individual communications. When. sending or receiving a

communication, a cellular device broadcasts certain cellular and wifi signals to the cellular tower

23

 
Case 1:18-cr-00602-WHP Document 48-8 Filed 07/18/19 Page 55 of 62

that is routing its communication. These cellular and wifi signals include a cellular device’s
unique identifiers.

30. To facilitate execution of this warrant to determine the location of the Target
Cellular Devices, law enforcement may use an investigative device or devices capable of
broadcasting cellular and wifi signals that will be received by the Target Cellular Devices or

receiving cellular and wifi signals from nearby cellular devices, including the Target Cellular

 

Devices.._ Such a device may function in some respects like a cellular tower, except that it -will not

be connected to the cellular network and cannot be used by a cell phone to communicate with

others. The device may send a signal to the Target Cellular Devices and nearby cellular devices.
and thereby prompt them to send cellular and wifi signals that include the unique identifier of the
device. Law enforcement may monitor the cellular and wifi signals broadcast by the Target
Cellular Devices for non-content signal information and use that information to determine the
Target Cellular Devices’ location, even if it is located inside a house, apartment, or other building.
The device will not intercept the contents of the Target Cellular Devices’ communications, such
as telephone calls, text messages, and other electronic communications. Further, the device will
not collect any other data stored on the Target Cellular Devices, including e-mails, text messages,
contact lists, images, or Global Positioning System (GPS) data.

31. The investigative device may interrupt cellular service of phones. or other
cellular devices within its immediate vicinity. Any service disruption to non-target devices will |
be brief and temporary, and all operations will attempt to limit the interference with such devices. |
In order to connect with the Target Cellular Devices, the device may briefly exchange cellular and
wifi signals with all phones or other cellular devices in its vicinity to determine whether those

devices’ unique identifiers match the identifiers of the Target Cellular Devices. These cellular

24

 
Case 1:18-cr-00602-WHP Document 48-8 Filed 07/18/19 Page 56 of 62

and wifi signals may include cell phone identifiers. The device will not complete a connection
with cellular devices determined not to be the Target Cellular Devices, and law enforcement will
limit collection-of information from devices other than the Target Cellular Devices. To thé extent
that any information from a cellular device other than the Target Cellular Devices is collected by
the law enforcement device, law enforcement will delete that information, and law enforcement

will make no investigative use of it absent further order of the court, other than distinguishing the

 

-—-.---Farget-Cellular-Devices-from-all-other-cellular devices. in

 

AUTHORIZATION REQUEST

32. Based on the foregoing, I request that the Court issue the proposed search
warrant, pursuant to Federal Rule of Criminal Procedure 41. The proposed warrant also will
function as a pen register order under 18 U.S.C. § 3123.

33. I further request, pursuant to 18 U.S.C. § 3103a(b) and Federal Rule of
Criminal Procedure 41(f)(3), that the Court authorize the officer executing the warrant to delay
notice until 30 days from the end of the period of authorized surveillance. This delay is justified
because there is reasonable cause to believe that providing immediate notification of the warrant
may have an adverse result, as defined in 18 U.S.C. § 2705. Providing immediate notice to the
subscriber or user of the Target Cellular Devices would seriously jeopardize the ongoing
investigation, as such a disclosure would give that person an opportunity to destroy evidence,
change patterns of behavior, and notify confederates. See 18 U.S.C. § 3103a(b)(1). There is
reasonable necessity for the use of the technique described above, for thie reasons set forth above.

See 18 U.S.C. § 3103a(b)(2).

25

 
Case 1:18-cr-O0602-WHP Document 48-8 Filed 07/18/19 Page 57 of 62

34, I further request that the Court authorize execution of the warrant at any
time of day or night, owing to the potential need to locate the Target Cellular Devices outside of
daytime hours.

35. I further request that the Court order that all papers in support of this
application, including the affidavit and search warrant, be sealed until further order of the Court.
These documents discuss an ongoing criminal investigation that is neither public not known to all ©

of the targets. of the investigation. Accordingly, there_is good cause to seal these documents

 

because their premature disclosure may seriously jeopardize that investigation.
36. A -search warrant may not be legally necessary to compel the investigative
technique described herein. Nevertheless, I hereby submit this warrant application out of an

abundance of caution.

Respectfully submitted,

    

Federal Bureau of Investigation

Subscribed and sworn to before me

On: Apu. 6, ZO\%

3 J) HEN? CTO
UNITED STATES MAGISTRATE JUDGE

 

26

 
Case 1:18-cr-O0602-WHP Document 48-8 Filed 07/18/19 Page 58 of 62

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

IN THE MATTER OF THE USE OF A CELL-
SITE SIMULATOR TO LOCATE THE | Case No.
CELLULAR DEVICES ASSIGNED CALL

NUMBERS SN) Filed Under Seal

 

WARRANT AND ORDER OF AUTHORIZATION

TO:._ Special Agents of the Federal Bureau of Investigation and Other Authorized

 

Personnel
I. Findings
The Court hereby finds:

1, Upon an affidavit of Special Agent yyy: the Federal Bureau of

Investigation (“Affidavit”) and pursuant to Federal Rule of Criminal Procedure Al, there is
probable cause to believe that violations of 52 U.S.C. §§ 30116(a)(1)(A) and 30109(d)(1)(A)(1)
(illegal campaign contributions) (the “Subject Offense”) have been committed by Michael Cohen
(the “Target Subject”), and that the Target Subject uses cellular devices assigned call numbers
ire (“Target Cellular Devices”), which are described in
Attachment A. Further, there is probable cause to believe that the location of the Target Cellular
Device will constitute evidence of the Subject Offense. . Specifically, there is probable’ cause to
believe that the location of the Target Cellular Devices will constitute evidence of those criminal
violations, including leading to the location of the Target Cellular Devices, on which there is —

probable cause to believe evidence of these offenses exist, as detailed below.
2. Pursuant to 18 U.S.C. § 3123(b)(1), the Government has certified that the pen

register information for the Target Cellular Devices is relevant to an ongoing investigation by the

 
Case 1:18-cr-00602-WHP Document 48-8 Filed 07/18/19 Page 59 of 62

Investigating Agency of the Target Subject and others unknown in connection with suspected
violations of the Subject Offense.
NOW, THEREFORE, pursuant to Fed. R. Crim. P. 41,18 USC. §§ 3121 et seg., and 18
U.S.C. § 3103a, If IS HEREBY ORDERED:

Tl. . Warrant and Order of Authorization

3, - Warrant. Law enforcement agents and other authorized law enforcement

 

—officials-are-hereby-authorized.to-employ.an-electronic investigative technique, which is described

 

in. Attachment B, to the determine the location of the Target Cellular Devices, which are described
in Attachment A.

4... Data Collection and Retention. In the course of employing the technique, law
enforcement agents and other authorized law enforcement officials (a) must make reasonable
efforts to limit interference with cellular devices other than the Target Cellular Devices, (b) must
promptly delete information collected from cellular devices other than the Target Cellular Devices
once the Target Cellular Devices is located, and (c) are prohibited from using data acquired beyond
that necessary to locate the Target Cellular Devices, absent further order of the Court.

5. Delayed Notice. ~ Pursuant to 18 U.S.C. § 3103a(b) and Federal Rule of Criminal

Procedure 41(f)(3), the Court authorizes the officer executing the warrant to delay in notice until

—_—_—..-30 days from. the end_of the period of authorized surveillance. This.delay_is_justified_ because___

there is reasonable cause to believe that providing immediate notification of the warrant may have
an adverse result, as defined in 18 U.S.C. § 2705. Providing immediate notice to the subscriber
or user of the Target Cellular Devices would seriously jeopardize the ongoing investigation, as
such a disclosure would give that person an opportunity to destroy evidence, change patterns of

behavior, and notify confederates. See 18 U.S.C. § 3103a(b)(1). There is reasonable necessity
2

 
Case 1:18-cr-O0602-WHP Document 48-8 Filed 07/18/19 Page 60 of 62

for the use of the technique described above, for the reasons set forth above. See 18 U.S.C. §
3103a(b)(2).

6. Time of Execution. | The Court authorizes execution of this Warrant at: any time
of day or night, owing to the potential need to locate the Target Cellular Devices outside of daytime
hours.

7. Sealing. This Warrant and Order, and the supporting Agent Affidavit, shall be

—_——+-—-sealed-until-further-order_of the-Court, except that the Government may_without further order-of-——_____--
this Court: provide copies of the Warrant and Order or the supporting Application and Agent
Affidavit as need be to-personnel assisting the Government in the investigation and prosecution of
this matter; and disclose these materials as necessary to comply with discovery and disclosure
obligations in any prosecutions related to this matter.

Dated: New York, New York

— fe fie F500
Date Issue: Time Issued

s/ Hen@4y  @iTMAN)
UNITED STATES MAGISTRATE JUDGE
Southern District of New York

 
Case 1:18-cr-00602-WHP Document 48-8 Filed 07/18/19 Page 61 of 62

ATTACHMENT A.
This warrant authorizes the use of the electronic investigative technique described in
Attachment B to identify the location of the cellular devices assigned phone numbers (0)

hose wireless provider is AT&T, and whose listed subscriber is Michael

Cohen.

 

 
Case 1:18-cr-00602-WHP Document 48-8 Filed 07/18/19 Page 62 of 62

ATTACHMENTB .

Pursuant to an investigation of Michael Cohen for a violation of 52 U.S.C. §§
30116(a)(1)(A) and 30109(d)(1)(A)1) (illegal campaign contributions) (the “Subject Offense”),
this Warrant authorizes the officers to whom it is directed to determine the location of the cellular
devices identified in Attachment A by collecting and examining:

1. radio cellular and wifi signals emitted by the target cellular device for the purpose of

communicating with cellular infrastructure, including towers that—route~and connect

 

- individual communications; and
2. radio cellular and wifi signals emitted by the target cellular device in response to radio
cellular and wifi signals sent to the cellular device by the officers;
for a period of thirty days, during all times of day and night. This warrant does not authorize the
interception of any telephone calls, text messages, other electronic communications, and this
‘warrant prohibits the seizure of any tangible property. The Court finds reasonable necessity for

- the use of the technique authorized above. See 18 U.S.C. § 3103a(b)(2).

 
